UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended June 30, 2011. o Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. Commission File Number: 001-34930 EXAMWORKS GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 27-2909425 (State or other jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3, N.E., SUITE 2625 ATLANTA, GEORGIA 30305 (Address of principal executive offices) Telephone Number (404) 952-2400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days: Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter)during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Acceleratedfiler o Non-accelerated filer x Smallerreportingcompany o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso No x As of August 5, 2011, ExamWorks Group, Inc. had34,688,218 shares of Common Stock outstanding. EXAMWORKS GROUP, INC.AND SUBSIDIARIES JUNE 30, 2011 FORM 10-Q QUARTERLY REPORT TABLE OF CONTENTS Page PART I – Financial Information Item 1. Financial Statements 3 Consolidated Balance Sheets as of December 31, 2010 and June 30, 2011 (Unaudited) 3 Consolidated Statements of Operations and Comprehensive Lossfor the three and six months ended June 30, 2010 and 2011 (Unaudited) 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2011 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 41 Item 4. Controls and Procedures 42 PART II – Other Information Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 43 Item 4. (Removed and Reserved) 43 Item 5. Other Information 43 Item 6. Exhibits 43 Signatures 45 2 PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EXAMWORKS GROUP, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except share and per share amounts) (Unaudited) December 31, June 30, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Other receivables 33 13 Prepaid expenses Deferred tax assets 68 Other current assets 42 22 Total current assets Property, equipment and leasehold improvements, net Goodwill Intangible assets, net Deferred tax assets, noncurrent — Deferred financing costs, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Current portion of subordinated unsecured notes payable Current portion of contingent earnout obligation Other current liabilities Total current liabilities Senior revolving credit facility and working capital facilities Long-term subordinated unsecured notes payable, less current portion Long-term contingent earnout obligation, less current portion Deferred tax liability, noncurrent — Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.0001 par value. Authorized 50,000,000 shares; no shares issued and outstanding at December 31, 2010 and June 30, 2011 — — Common stock, $0.0001 par value; Authorized 250,000,000 shares; issued and outstanding 32,216,104 and 34,608,066 shares at December 31, 2010 and June 30, 2011, respectively 3 3 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit (12,840 ) (13,471 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Loss (In thousands, except share and per share amounts) (Unaudited) Three months ended June 30, Six months ended June 30, Revenues $ Costs and expenses: Costs of revenues Selling, general and administrative expenses Depreciation and amortization Total costs and expenses Income from operations Interest and other expenses, net: Interest expense, net Loss (gain) on interest rate swap 40 (27 ) 65 (197 ) Realized foreign currency loss — — Total interest and other expenses, net Loss before income taxes (143 ) (109 ) (1,327 ) (1,039 ) Income tax benefit (71 ) (37 ) (660 ) (408 ) Net loss $ ) $ ) $ ) $ ) Per share data: Net loss per share: Basic and diluted $
